Citation Nr: 0736480	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 
percent for a right foot disorder.  

2. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

During his hearing before the Board in July 2007, the veteran 
testified that he has difficulty sustaining employment.  This 
matter is referred to the RO for appropriate action.  

The issue of entitlement to an increased evaluation for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

At his hearing before the Board on July 12, 2007, the veteran 
indicated that he wished the Board to dismiss the issue of 
entitlement to an initial evaluation in excess of 30 percent 
for a right foot disorder, and submitted a statement of the 
same date withdrawing that issue.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issue of entitlement 
to an initial evaluation in excess of 30 percent for a right 
foot disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

On July 12, 2007, at his hearing before the undersigned and 
prior to the promulgation of a decision in the appeal, the 
veteran stated that he wished to withdraw his claim for an 
increased evaluation for a right foot disorder and submitted 
a signed statement to that effect.  (See; hearing 
transcript).  The appellant has withdrawn his appeal 
involving this issue.  As such, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to this issue and it is dismissed.


ORDER

The issue of entitlement to an initial evaluation in excess 
of 30 percent for a right foot disorder is dismissed.  



REMAND

In a November 2006 rating decision, the RO granted an 
increased evaluation for PTSD to 50 percent.  The veteran 
submitted a notice of disagreement (NOD) in July 2007 at his 
hearing before the Board.  Because a timely NOD has been 
received, the RO must provide the veteran with a statement of 
the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with 
respect to the issue of entitlement to a 
disability rating in excess of 50 percent 
for PTSD.  The veteran should be advised 
that he may perfect his appeal of this 
issue by filing a Substantive Appeal 
within 60 days of the issuance of the 
statement of the case, see 38 C.F.R. § 
20.302(b), or alternatively, within the 
time proscribed by law to perfect an 
appeal to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


